EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dara Onofrio on 02/11/2021.

The application has been amended as follows: 

	In claim 1, line 9, after “on” has been inserted -- said palm-side surface of --.
	In claim 1, line 10, “a” has been deleted (before “wherein”).
	In claim 1, line 11, after “on” has been inserted -- said palm-side surface of --.	In claim 2, line 2, “baking” has been changed to  -- backing --.
	In claim 6, line 3, “the” has been changed to  -- a --.
	In claims 9, 10, and 11, line 2, “(7) and (8)” has been deleted.	







Claim 19 has been amended as follows:
19. (Currently Amended). A method for removing calluses and dry skin comprising the steps of:
providing a pair of gloves
comprising: 
a first glove (11) and a second glove (12) each having a palm-side surface and a
top surface wherein each glove is made of a fabric layer having a heel/palm area
(13) and four finger portions (3); wherein an abrasive surface is permanently
adhered with washable adhesive to select portions of said palm-side surface
areas on said heel/palm (13) and said finger portions (3);
wherein said first glove (11) has an abrasive surface of 100 to 150 grit (7) on said palm-side surface of said finger portions (3) of said first glove; 
wherein said second glove (12) has an abrasive surface of 200 to 250 grit (8) on said palm-side surface of said finger portions (3) of said second glove; and wherein said first and second glove has an abrasive surface of 220 to 320 grit on a portion of said heel/palm (13) area;
placing the first glove on one hand of a user and over the callus and hard skin surface desired to be removed;
rubbing in a circular and/or back and forth method to remove the calluses or hard skin;
gently brushing off the dead skin;
placing the second glove on the other hand of the user and over the surface where the calluses or hard skin was removed;
rubbing in a circular and/or back and forth method to smooth and polish the area.	

	Claim 20 has been canceled.


Election/Restrictions
Claims 1-2 and 6-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claim 19, amended as set forth above, includes all of the limitations of allowable product claim 1.  Claim 19 has been rejoined and examined for patentability, and is allowed with claims 1-2 and 6-12. Claim 20 has been canceled since the limitations of claim 20 are now encompassed within claim 19.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY VANATTA/Primary Examiner, Art Unit 3732